Citation Nr: 1244137	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, affective disorder, depression, and psychosis.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, affective disorder, depression, and psychosis.


REPRESENTATION

Veteran represented by: 	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In March 2010 and August 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.
    
The Board notes that a claim of entitlement to service connection for a mental disorder was denied in a rating decision issued in July 2001.  The Board notes that when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, particularly in the context of the Veteran's complex mental health history, the Board construes the Veteran's June 2002 claim for service connection for PTSD as including any currently diagnosed mental disorder.  Therefore, by filing a claim of entitlement to service connection for PTSD, the Board concludes that the Veteran was also attempting to reopen the previously denied claim for service connection for a mental disorder.  As the Board herein reopens the claim, the Veteran has not been prejudiced by this action.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. In a final rating decision issued in July 2001, the RO denied a claim for service connection for a mental disorder.

2. Evidence added to the record since the prior final denial in July 2001 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2001 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied claim for service connection for an acquired psychiatric disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the March 2010 and August 2011 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a rating decision issued in July 2001, the RO denied a claim for service connection for mental disorder, to include affective disorder, depression, and psychosis.  The RO acknowledged the Veteran's extensive psychiatric history, including evaluations for PTSD, but found that there was no evidence that a mental disorder was either incurred in or caused by service or that a psychosis manifested within one year of service.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a mental disorder.

The Veteran did not appeal this decision.  The next communication from the Veteran with regard to any acquired psychiatric disorder claim was a June 2002 application for service connection for PTSD, which is the subject of this appeal.  The Board notes that a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim.  See Jennings v. Mansfield, 509 F.3d 1362 (2007).  In this case, the only submission before the July 2001 decision became final was the June 2002 claim for PTSD.  No new evidence warranting consideration in connection with the original service connection claim for a mental disorder was added to the record.  Further, in the June 2002 claim, the Veteran made no reference to disagreeing with the July 2001 decision.  See 38 C.F.R. § 20.201 (2012) (valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that rating decision).  Accordingly, the Board determines that the July 2001 decision is final.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2012)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) were made effective August 29, 2001 and apply to claims to reopen received on or after that date.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The Veteran filed his claim to reopen in June 2002; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final July 2001 rating decision, the Veteran has submitted additional treatment records and personal statements.  The Board finds that the treatment evidence contains evidence that is both new and material.  

Specifically, at the time of the July 2001 decision, the Veteran's service treatment records and VA treatment records showing post-service mental health treatment were of record.  These records reveal inpatient and outpatient treatment for various diagnosed psychiatric disorders, including depression, affective disorder, psychosis, polysubstance abuse, and PTSD.  The missing element was evidence of a relationship between service and any diagnosed mental health disorder.  

Since July 2001, additional medical evidence and personal statements by the Veteran have been added to the record.  Documented mental health treatment reflects diagnoses of PTSD, depression, and psychosis NOS.  Additionally, there is a January 2008 letter from Dr. WL, who has provided mental health treatment to the Veteran.  This letter was resubmitted in January 2009.  Citing the Veteran's claimed in-service stressors, Dr. WL stated that the Veteran's diagnosed psychosis NOS could at least as likely as not have been hastened by the stressful events he reports as occurring during service.  Additionally, he opined that the Veteran's psychosis NOS likely exacerbates his PTSD symptomatology.  As this evidence addresses the element missing from the claim in July 2001, that is, a connection to service, the Board determines that the January 2008/January 2009 letters are new in that they are neither cumulative nor redundant of the evidence of record in July 2001 and material as they raise a reasonable possibility of substantiating the Veteran's claim. 

Therefore, the Board concludes that evidence added to the record since the July 2001 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder is granted.


ORDER

New and material evidence having been submitted, the claim to reopen the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

Reasons for remand: to allow for RO consideration of the merits of a reopened claim; to obtain outstanding VA treatment records; and to schedule a VA psychiatric examination.

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).
Additionally, in this case, the Board finds the record insufficient to adjudicate the service connection claim on the merits.  

First, the Board notes that the Veteran was receiving treatment for his psychiatric disorders within the Milwaukee VA Medical Center (VAMC) at least as recently as January 2009, given the contemporaneous letter from Dr. WL.  However, the most recent VA treatment record in the claims file is dated in June 2006.  Further, there appear to be gaps in the treatment records already in the file.  There are inpatient treatment records from the Tomah VAMC dated from March 1994 to May 1994 and a treatment record dated in June 1994, but the next treatment date is in September 2000 at the Milwaukee VAMC.  Treatment records up to March 2001 are available, but then the record is silent for treatment until April 2006.  Further, there is some indication that the Veteran has relocated.  Therefore, the Veteran should be asked to verify the locations and dates of all VA treatment he has received, and then all indentified, outstanding VA treatment records for the Veteran.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Additionally, another VA examination is necessary to determine the etiology of the Veteran's acquired psychiatric disorders.  The earliest reference to a psychiatric disorder is in the Veteran's May 1994 claim for nonservice-connected pension benefits.  VA treatment records dated from 1994 to 2000 show treatment for polysubstance abuse.  Depression and affective disorder are also noted as secondary to cocaine abuse, and there is a diagnosis of cocaine-induced psychosis.  December 2000 VA treatment records reflect various diagnoses, including major depression, depressive disorder, and PTSD.   

A March 2001 VA examination reflects diagnoses of paranoid schizophrenia, depression NOS, and a history of polysubstance abuse in early remission.  Contemporaneous VA treatment records report a diagnosis of depressive disorder with a history of polysubstance abuse.  VA treatment records from June 2006 reflect diagnoses of PTSD, depressive disorder NOS, and psychosis NOS.  A June 2009 VA examiner diagnosed PTSD and psychotic disorder NOS, and noted cocaine and cannabis abuse in sustained remission.  The January 2008/January 2009 letters from Dr. WL reflect diagnoses of PTSD, psychosis NOS, and depression NOS.  

An August 2010 VA examiner diagnosed psychotic disorder NOS and cocaine dependence in sustained remission.  The examiner stated that the Veteran's PTSD stressors are not supported by the treatment evidence in that he did not report them until 2006 even though he had been in treatment since 1994.  The Board notes that this statement is incorrect as the stressors are documented in a December 2000 VA History & Physical Exam.  Nevertheless, the examiner opined that the stressors described do not meet the criterion of a traumatic event sufficient to cause PTSD.  The examiner also questioned the Veteran's endorsement of increased arousal and re-experiencing traumatic events.  For these reasons, the examiner did not diagnosis PTSD.  The examiner deemed a diagnosis of psychotic disorder NOS appropriate, but was not certain if the psychotic disorder preceded the substance abuse or was caused by the substance abuse.   

Finally, an August 2012 VA opinion states that the Veteran's reaction to his claimed stressors, e.g., rage, did not meet the criteria for a diagnosis of PTSD.  However, the Board observes that the VA examiner expresses accordance with the findings and opinion of another VA examiner, Dr. AW, in September 2010.  However, the prior examination for this Veteran was performed in August 2010 by Dr. MM.  Thus, the August 2012 VA examiner was apparently considering inaccurate information in forming the opinion.  

In view of the above, the Board finds that another VA examination to ascertain the nature and etiology of the Veteran's acquired psychiatric disorders.  With respect to the Veteran's claimed stressors, the Board observes that attempts to verify any of the incidents have been fruitless.  However, if a PTSD claim is based on an in-service personal trauma, as it is here, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  In this regard, the Board notes that the Veteran's service personnel records reflect multiple offenses and punishments while on active duty.  Even so, the traumatic events must meet the criterion for a traumatic event sufficient to cause PTSD under the diagnostic criteria in the DSM-IV.  Thus, the Board requires that the VA examiner not only provide the diagnoses most appropriate to the Veteran's symptomatology and mental health history, but if the examiner finds the Veteran's stressor claims credible, also discuss in detail signs or evidence in the file that support those claims.  Additionally, for any diagnosis, the examiner must discuss how each criterion for any given diagnosis has been met.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the dates and locations of all VA treatment.  Once a response has been received, associate all identified VA treatment records with the claims file.  Even if he does not respond, obtain all treatment records for the Veteran from the Milwaukee and Tomah VAMC dated from March 2001 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all acquired psychiatric disorder diagnoses which are appropriate to the Veteran's symptoms.  

For each diagnosis, the examiner must explain how and why the Veteran meets the criteria for that diagnosis.  

If the examiner determines that PTSD is an appropriate diagnosis, the examiner must not only state the stressor events that precipitated the disorder, but also state what evidence in the file in addition to the Veteran's statements, i.e., service personnel records, service treatment records, support the occurrence of the stressor events.

b. Once all appropriate diagnoses have been determined the examiner must opine as to whether it is at least as likely as not that any diagnosis assigned is causally or etiologically a result of the Veteran's military service? 

The examiner is advised that, for the sake of the Board's decision, any diagnosis assigned in the record from the time the Veteran filed his claim in June 2002 to the present is considered a current diagnosis.  If the examiner disagrees with any diagnosis discussed in prior VA examinations or treatment records, he or she must say so and explain the reason for that conclusion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


